Battle, J. W. T. Young brought an action before a justice of the peace of Union County against the Rock Island, Arkansas & Louisiana Railroad Company to recover damages on account of the killing of a cow. On the first of December, 1906, the justice of the peace rendered judgment against the defendant for $70, there being no appearance nor answer of ■the defendant. On the third day of December, 1906, the Chicago, Rock Island & Pacific Railway Company prayed an appeal from the judgment against the defendant, filing the affidavit of one of its attorneys and stating therein that it was aggrieved by the judgment against it. On the 21st day of March; 1907, the circuit court rendered judgment against the Chicago, Rock Island & Pacific Railway Company for $80, and it appealed to this court. The Chicago, Rock Island & Pacific Railway Company, not being a party to the action, could not take an appeal from the judgment. To make it a party to the action by an appeal to the circuit court would be an attempt to institute a new action, which can not be done. “On appeal from a justice of the peace, the circuit court acquires such jurisdiction as the justice of the peace had, and can render only such judgments” as the justice could or should have rendered. Woolverton v. Freeman, 77 Ark. 234. The circuit court could try the same cause of action, and no other, which was tried before the justice of the peace. Kirby’s Digest, § 4682. The proceedings of the circuit court are without authority. The judgment of the circuit court is reversed, and the appeal is dismissed.